                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LATASHA GATLIN,

                       Plaintiff,

               v.                                             Case No. 18-C-1871

ANDREW M. SAUL,
Commissioner of Social Security,

                       Defendant.


      DECISION AND ORDER REVERSING THE COMMISSIONER’S DECISION


       Plaintiff Latasha Gatlin filed this action for judicial review of a decision by the

Commissioner of Social Security denying her application for supplemental security income under

Title XVI of the Social Security Act. Gatlin contends that the decision of the administrative law

judge (ALJ) is flawed and requires remand because the ALJ improperly assigned little weight to

the opinions of Gatlin’s treating mental health providers, did not account for Dr. Ertl’s opinions in

the residual functional capacity (RFC) assessment, and found that Gatlin’s statements are not

entirely consistent with the record. For the reasons that follow, the decision of the Commissioner

will be reversed and remanded for further proceedings.

                                        BACKGROUND

       Gatlin filed an application for supplemental security income on April 6, 2015. She listed

schizophrenia, bipolar disorder, post-traumatic stress disorder (PTSD), and attention deficit

hyperactivity disorder (ADHD) as the conditions that limited her ability to work. R. 226. After

her application was denied initially and on reconsideration, Gatlin requested a hearing before an




         Case 2:18-cv-01871-WCG Filed 04/29/20 Page 1 of 8 Document 26
ALJ. On July 26, 2017, ALJ Guila Parker conducted a hearing where Gatlin, who was represented

by counsel, and a vocational expert (VE) testified. R. 32–64.

         At the time of the hearing, Gatlin was 35 years old. She testified that she had received SSI

beginning in 2001 until a period of incarceration beginning in 2013. Gatlin had submitted her

application for SSI while she was incarcerated, alleging an onset date of April 6, 2015, and was

subsequently released in July 2015. R. 36–37. She lived with her foster mother and her foster

mother’s adult nephew. R. 39. Gatlin completed the eighth grade. Although she tried to get a

GED while incarcerated, she did not pass the test. R. 38. She did not have any work history in

the last fifteen years. R. 39.

         Gatlin testified that she has difficulty with her short-term memory and that she cannot

remember things. R. 40. Gatlin also indicated that she has difficulty keeping concentration and

attention. R. 41. She stated that she probably could not watch a 30-minute sitcom on television

from start to finish. Id. Gatlin testified that she has anger problems that affect her relationships

with other people. R. 42. She stated that her anger is not triggered by anything; simply her

existence makes her angry. R. 43. Gatlin reported having difficulty getting along with her foster

mother and her nephew. R. 44. She also has crying spells as a result of her anger. R. 52. She

stated that she makes quick meals that are already cooked and helps with chores around the house.

R. 46.

         Gatlin reported sleeping five hours each night, but those hours are usually broken up by

nightmares. R. 47. She takes medication for the nightmares, which helps a little bit. R. 48. The

medication caused her to be occasionally nauseous and drowsy. Gatlin also took anti-psychotic

and anti-depressant medication to suppress the voices Gatlin hears. Gatlin testified that the voices

are under control but are still there. Id. She attends therapy twice a month. R. 49.



                                                  2

          Case 2:18-cv-01871-WCG Filed 04/29/20 Page 2 of 8 Document 26
       In an eleven-page decision dated December 28, 2017, the ALJ determined that Gatlin is

not disabled. R. 15–25. The ALJ’s decision followed the five-step sequential evaluation process

for determining disability prescribed by the Social Security Administration (SSA). At step one,

the ALJ found that Gatlin has not engaged in substantial gainful activity since April 6, 2015, the

application date. R. 17. At step two, the ALJ concluded Gatlin has the following severe

impairments: Major Depressive Disorder, Post-Traumatic Stress Disorder, and Schizoaffective

Disorder. Id. At step three, the ALJ found that Gatlin did not have an impairment or combination

of impairments that met or medically equaled the impairments listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1. R. 17–19.

       The ALJ next assessed Gatlin’s residual functional capacity (RFC) and found that Gatlin

could perform a full range of work at all exertional levels but with additional non-exertional

limitations:

       The claimant is able to understand, remember, and carry out simple instructions.
       The claimant is limited to work in a low stress job, defined as one that requires only
       occasional work-related decisions and involves only occasional changes in the work
       setting. The claimant should not be required to perform at a production rate pace.
       This claimant is occasionally able to interact with supervisors and co-workers, but
       should never be required to perform tandem tasks that require coordination with co-
       workers. The claimant is able to work in proximity to the public, but should have
       only brief and superficial interaction with the public. Over the course of the first 30
       days of employment, the claimant would require close supervision, defined as
       having a supervisor check the claimant’s work and repeat instructions if needed,
       approximately 2 times during an 8-hour shift.

R. 19. At step four, the ALJ concluded there are jobs that exist in significant numbers in the

national economy that Gatlin can perform, including floor worker, cleaner II, and salvage laborer.

R. 24. Accordingly, the ALJ found that Gatlin is not disabled. R. 25. The Appeals Council denied

Gatlin’s request for review, making the ALJ’s decision the final decision of the Commissioner.




                                                 3

         Case 2:18-cv-01871-WCG Filed 04/29/20 Page 3 of 8 Document 26
                                      LEGAL STANDARD

       Judicial review of the decisions of administrative agencies is intended to be deferential.

Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010). The Social Security Act specifies that the

“findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive.” 42 U.S.C. § 405(g). Substantial evidence is “such relevant

evidence as a reasonable mind could accept as adequate to support a conclusion.” Schaaf v. Astrue,

602 F.3d 869, 874 (7th Cir. 2010). Although a decision denying benefits need not discuss every

piece of evidence, remand is appropriate when an ALJ fails to provide adequate support for the

conclusions drawn. Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). The ALJ must provide

a “logical bridge” between the evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th

Cir. 2000). Given this standard, and because a reviewing court may not substitute its judgment for

that of the ALJ, “challenges to the sufficiency of the evidence rarely succeed.” Schmidt v.

Barnhart, 395 F.3d 737, 744 (7th Cir. 2005).

       Additionally, the ALJ is expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). Finally, judicial review is limited to the rationales

offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery

Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

                                           ANALYSIS

       Gatlin raises several challenges to the ALJ’s decision, but the court finds only one need be

addressed since it is enough by itself to require a remand. Gatlin asserts that the ALJ improperly

evaluated the opinions of Dr. Jackson, her treating psychiatrist, and Mr. Seely, her therapist.

Generally, the ALJ must give “controlling weight” to the medical opinion of a treating physician



                                                 4

         Case 2:18-cv-01871-WCG Filed 04/29/20 Page 4 of 8 Document 26
on the nature and severity of an impairment if it is (1) “well-supported by medically acceptable

clinical and laboratory diagnostic techniques” and (2) “not inconsistent with other substantial

evidence.” Larson v. Astrue, 615 F.3d 744, 749 (7th Cir. 2010); 20 C.F.R. § 416.927(c)(2); SSR

96-2p. If the ALJ decides to give lesser weight to a treating physician’s opinion, he must articulate

“good reasons” for doing so. Larson, 615 F.3d at 749. Stated differently, although an ALJ is not

required to give the treating physician’s opinion controlling weight, she is still required to provide

a “sound explanation for his decision to reject it.” Roddy, 705 F.3d at 636 (citations omitted). “If

the ALJ does not give the treating physician’s opinion controlling weight, the regulations require

the ALJ to consider the length, nature, and extent of the treatment relationship, frequency of

examination, the physician’s specialty, the types of tests performed, and the consistency and

supportability of the physician’s opinion.” Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009).

       The regulations in effect at the time Gatlin filed her claim separated medical evidence into

two categories: “acceptable medical sources” and “other sources.” Acceptable medical sources

are limited to licensed physicians, licensed or certified psychologists, licensed optometrists,

licensed podiatrists, and qualified speech-language pathologists. 20 C.F.R. § 404.1513(a), while

other sources include medical sources, such as nurse practitioners, social workers, and therapists,

as well as non-medical sources, such as educational personnel and relatives.               20 C.F.R.

§ 404.1513(d). Although only “acceptable medical sources” can give medical opinions and be

considered treating sources, an ALJ may rely on opinions from other medical sources to determine

the severity of the claimant’s impairments and the extent of any limitation on the claimant’s ability

to work. Id. In deciding how much weight to give these “other sources,” an ALJ can apply the

same kinds of factors that are used to evaluate acceptable medical sources. SSR 06-03p. SSR 06-

03p states that “the adjudicator generally should explain the weight given to opinions for these



                                                  5

         Case 2:18-cv-01871-WCG Filed 04/29/20 Page 5 of 8 Document 26
‘other sources,’ or otherwise ensure that the discussion of the evidence in the determination or

decision allows a claimant or subsequent review to follow the adjudicator’s reasoning, when such

opinions my have an effect on the outcome of the case.” Id.

       Dr. Jackson and Mr. Seely completed mental source statements on July 14, 2016. They

opined that Gatlin would need to lie down three or more hours per day due to fatigue, have

difficulty interacting or working in proximity to others in a workplace setting due to verbal

outbursts, withdraw from work tasks, and have physical outbursts, with these difficulties occurring

several or more times a week and likely result in Gatlin being distracted by coworkers and

responding inappropriately to instruction/criticism from supervisors. Dr. Jackson and Mr. Seely

further opined that Gatlin was likely to be absent an average of more than four days per month,

need unscheduled breaks, be off task more than 20% of the time, off pace less than 50%, unable

to perform work that involved detailed work, and unable to complete even simple work tasks

without an unusual level of extra supervision on average three or more times a day. They opined

that Gatlin had marked limitations in her activities of daily living, social functioning, and pace,

persistence, or concentration. R. 455–66.

       The ALJ gave little weight to these opinions, finding that they are “wholly inconsistent

with other mental status findings over time, including those showing the claimant able to attend

appointments, keep up with medications, perform some activities of daily living including

shopping, and act in a socially appropriate manner.” R. 23. She also observed that no rationale

was provided in the treatment records for time off task, unscheduled breaks, or absenteeism. The

ALJ noted the inconsistencies between the limitations described in the forms completed by Dr.

Jackson and Mr. Seely and the mental status findings from February 9, 2016, which referenced

Gatlin’s allegations of suspiciousness and hallucinations, as well as observations of full



                                                6

         Case 2:18-cv-01871-WCG Filed 04/29/20 Page 6 of 8 Document 26
orientation, normal affect, good hygiene, no memory/attention/concentration problems,

calm/pleasant mood, adequate impulse control, sound insight, normal speech, and sound judgment

and denial of suicidal/homicidal ideation and self-abusive or violent behaviors. She noted that a

medical source described Gatlin as a “nice lady.” R. 23 (citing R. 512). The ALJ also noted that

the forms did not address the impact of intermittent noncompliance or the observations in

medication management notes from May 16, 2016 (two months after medication was started)

through April 11, 2017, which documented improvement/stability with no evidence of medication

abuse, side-effects, psychotic process, cycles, or suicidal ideation. Id.

       Gatlin asserts that the ALJ improperly concluded that the opinions of Dr. Jackson and Mr.

Seely were inconsistent with the medical record. The court agrees. Although the ALJ indicated

that the opinions were not consistent with the overall evidence of record, she did not discuss

evidence from the medical record that are not supportive of her assessments. See Taylor v. Colvin,

829 F.3d 799, 802 (7th Cir. 2016) (“An administrative law judge ‘must confront the evidence that

does not support her conclusion and explain why that evidence was rejected.’” (quoting Moore v.

Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014)). For instance, the treatment notes of Dr. Jackson and

Mr. Seely support evidence of Gatlin’s paranoid thinking, isolation, paranoia, fatigue, auditory and

visual hallucinations, flashbacks, and panic attacks through April 2017. While these assessments

may be based on Gatlin’s subjective reports, under the law of this circuit, it is not improper for a

treating psychologist or therapist to rely on a claimant’s description of her symptoms in assessing

the claimant’s mental impairments and limitations. See, e.g., Adaire v. Colvin, 778 F.3d 685, 688

(7th Cir. 2015); Price v. Colvin, 796 F.3d 836, 840 (7th Cir. 2015). “A psychiatrist does not merely

transcribe a patient’s subjective statements. Mental-health assessments normally are based on

what the patient says, but only after the doctor assesses those complaints through the objective



                                                  7

         Case 2:18-cv-01871-WCG Filed 04/29/20 Page 7 of 8 Document 26
lens of her professional expertise.” Mischler v. Berryhill, 766 F. App’x 369, 375 (7th Cir. 2019)

(citing Price, 794 F.3d at 840). The ALJ’s failure to discuss relevant contrary evidence warrants

remand in this case.

                                        CONCLUSION

       For the reasons set forth above, the decision of the Commissioner is REVERSED and

REMANDED to the Agency pursuant to 42 U.S.C. § 405(g) (sentence four). The Clerk is directed

to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 29th day of April, 2020.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, District Judge
                                                    United States District Court




                                               8

         Case 2:18-cv-01871-WCG Filed 04/29/20 Page 8 of 8 Document 26
